Title: To James Madison from John Graham, 21 September 1810
From: Graham, John
To: Madison, James


Dear SirDept of State 21st Sepr 1810.
I have the Honor to forward to you by this Mail a copy of a Letter received yesterday from Mr Robertson, and also copies of a letter from Mr Pinkney and its inclosures. The originals have all been sent to the Secretary of State. I retained for you the Quarterly Review and Cobbets Register, which came with Mr Pinkneys Letter. You will receive them by the Mail which takes this.
I was very happy to hear that the money you directed me to send you got safe to hand—and felt myself much flattered by your leaving open for my perusal Mr Erwings communication. The Secretary of State writes that he will be here on Monday with his Family and I hope that we shall soon have the pleasure of seeing Mrs Madison and yourself in the city. I apprehend however that there might be some risque as to Health, if you came here fro⟨m⟩ the Mountains, before the Equinoctial Gales and a good Frost had purified our atmosphere. With the most Sincere & Respectful attachment I have the Honor to be, Sir Your Most Hble Sert
John Graham
